USCA11 Case: 22-10874          Date Filed: 11/29/2022   Page: 1 of 4




                                              [DO NOT PUBLISH]
                                In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 22-10874
                    Non-Argument Calendar
                    ____________________

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
versus
DERRICK GUFFIE,
a.k.a. Corey Bernard Willis,
a.k.a. Corey Moore,


                                              Defendant-Appellant.


                    ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
USCA11 Case: 22-10874        Date Filed: 11/29/2022     Page: 2 of 4




2                      Opinion of the Court                22-10874

            D.C. Docket No. 1:20-cr-00086-ELR-JKL-1
                   ____________________

Before WILSON, ROSENBAUM, and LUCK, Circuit Judges.
PER CURIAM:
        Derrick Guffie appeals the 188-month total sentence that he
received for possession with intent to distribute methampheta-
mine, possession of a firearm as an Armed Career Criminal, and
possession with intent to distribute heroin. The government has
filed a motion to dismiss Guffie’s appeal, based on the sentence ap-
peal waiver in Guffie’s plea agreement. We now grant that motion
because Guffie’s appeal waiver is enforceable.
       We review the validity of a sentence appeal waiver de novo.
United States v. Johnson, 541 F.3d 1064, 1066 (11th Cir. 2008). A
sentence appeal waiver will be enforced if it was made knowingly
and voluntarily. United States v. Bushert, 997 F.2d 1343, 1351 (11th
Cir. 1993). To establish that the waiver was made knowingly and
voluntarily, the government must show either that: (1) the district
court specifically questioned the defendant about the waiver dur-
ing the plea colloquy; or (2) the record makes clear that the defend-
ant otherwise understood the full significance of the waiver. Id.
Here, the government has shown both.
       In Guffie’s plea agreement, a section titled and underlined,
“Limited Waiver of Appeal” stated that Guffie expressly waived his
right to appeal or collaterally attack his convictions or sentences
“on any ground, except that [he could] file a direct appeal of an
USCA11 Case: 22-10874         Date Filed: 11/29/2022     Page: 3 of 4




22-10874                Opinion of the Court                         3

upward departure or upward variance above the sentencing guide-
line range as calculated by the [d]istrict [c]ourt,” raise claims re-
garding his counsel’s ineffective assistance, or file a cross-appeal if
the government initiated a direct appeal. Another section of the
agreement stated that there were “no other agreements, promises,
representations, or understandings between [Guffie] and the gov-
ernment.”
       In a statement attached to the plea agreement, Guffie signed
a statement that confirmed that he had read the agreement, care-
fully reviewed each part with his attorney, understood the terms
and conditions therein, and voluntarily agreed to those terms and
conditions. He confirmed that he understood the appeal waiver
and the narrow exceptions in which he could appeal. He indicated
that no one had threatened or forced him to plead guilty.
        And during the change-of-plea agreement Guffie also
showed that he understood the appeal waiver and had agreed to it
voluntarily. Among other things, the court summarized the plea
agreement, including the appeal waiver (which it read into the rec-
ord), and confirmed that Guffie understood the entire agreement.
The court expressly noted that, under the appeal waiver, Guffie
was giving up his right to appeal except on the following grounds:
(1) if the court imposed a sentence higher than the guidelines
range; (2) if the government appealed; or (3) if he asserted a claim
of ineffective assistance of counsel. To emphasize the point, the
court informed Guffie that he could not appeal “except for those
three situations,” to which Guffie confirmed that he understood.
USCA11 Case: 22-10874        Date Filed: 11/29/2022    Page: 4 of 4




4                      Opinion of the Court               22-10874

       Guffie also stated at the change-of-plea hearing that his
counsel had not made any promises to him of a particular sentence
and that he was not aware of any agreements other than the plea
agreement. Both Guffie and his counsel said that they had suffi-
cient time to discuss the case against Guffie. The court also pro-
vided a break in the proceeding in which the court allowed Guffie
to speak privately with his counsel. After that break, the court
again confirmed that Guffie had sufficient time to speak with his
counsel and that he was satisfied with her representation.
      At sentencing, over Guffie’s objection, the district court de-
termined that Guffie’s prior convictions qualified him as an armed
career criminal under the Armed Career Criminal Act and sen-
tenced him under that enhancement.
        On appeal, Guffie seeks to challenge that determination.
But the sentence appeal waiver precludes that, as Guffie’s challenge
falls into none of the three exceptions that the sentence appeal
waiver sets forth. And the record reflects both that the district
court specifically questioned Guffie about the sentence appeal
waiver during the plea colloquy and that Guffie understood the full
significance of the waiver. See Bushert, 997 F.2d at 1351. Not only
that, but the record shows that Guffie entered his agreement to the
sentence appeal waiver voluntarily. Thus, the waiver is valid, and
so we apply it.
      We therefore GRANT the government’s motion to dismiss.
      APPEAL DISMISSED.